EXHIBIT 99.1 HELIX WIND, INC. (A Development Stage Company) FINANCIAL STATEMENTS December 31, 2007 and 2006 INDEX TO FINANCIAL STATEMENTS Independent Auditors’ Report 1 Balance Sheets 2 Statements of Operations 3 Statements of Stockholders’ Deficit 4 Statements of Cash Flows 5 Notes to Financial Statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Helix Wind, Inc. We have audited the accompanying balance sheets of Helix Wind, Inc. (the “Company”) as of December 31, 2007 and 2006, and the related statements of operations, stockholders’ deficit and cash flows for the year ended December 31, 2007, the period from September 12, 2006 (Inception) through December31, 2006, and the period from September 12, 2006 (Inception) through December31, 2007.
